             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 1 of 89




                               UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In Re Application Of

  JUAN MARIA ALTGELT                                     Case No.

                                Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.




                       EX PARTE APPLICATION OF JUAN MARIA ALTGELT
                     FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

            JUAN MARIA ALTGELT (“Applicant”) respectfully submits this Ex Parte Application for

Judicial Assistance, pursuant to 28 U.S.C. § 1782, in obtaining documentary evidence for use in a foreign

proceeding (the “Application”). In support thereof, Applicant states as follows:

                                            INTRODUCTION

            1.      The facts relevant to this Application are set forth below and in the Declaration of

Maximiliano N. D’Auro (“Declaration”), attached as Exhibit 1. The facts stated in the Declaration

are incorporated herein by reference.

            2.      Applicant seeks assistance from the United States District Court for the Eastern

District of Pennsylvania to obtain documentary and testimonial evidence from Allison Kaye

Deutsch, Robert Brink, Julia Andrea Deutsch, and Frederick Lawrence Deutsch (collectively, the

“Discovery Targets”), who reside or are found in this District. Ex. 1 ¶ 5. Specifically:

                 a. Allison Kaye Deutsch resides in this District at 7763 Carlton Road, Coopersburg,

                    Pennsylvania, USA 18036;




2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 2 of 89




                 b. Robert Brink, who is believed to be married to Allison Kaye Deutsch, resides in this

                    District at 7763 Carlton Road, Coopersburg, Pennsylvania, USA 18036;

                 c. Julia Andrea Brink resides in this District at 99 Misty Mdw., Perkasie, Pennsylvania, USA

                    18944; and

                 d. Frederick Lawrence Deutsch resides in this District at 1249 Perry Road, Perkasie,

                    Pennsylvania, USA 18944.

            3.      The evidence is for use in a divorce proceeding in Argentina pending before Family

Court Number 4 (the “Argentine Court”), sitting in the City of San Isidro, province of Buenos Aires (the

“Foreign Proceeding”). Ex. 1 ¶ 27. Subject to the limitations set forth by the Civil and Commercial

Procedural Code of the province of Buenos Aires, the rulings of the Argentine Court may be appealed to

the Civil and Commercial of Court of Appeal of San Isidro,1 to the Supreme Court of Justice of the province

of Buenos Aires,2 and to the National Supreme Court.3 The Foreign Proceeding pertains to Applicant’s

divorce from his wife, Maria Isabel de Narvaez (“Mrs. De Narvaez”). Ex. 1 ¶ 4. Applicant has been married

to Mrs. De Narvaez since December 10, 2003. Id. ¶ 7. Applicant and Mrs. De Narvaez separated on

November 5, 2019, after which they began discussing their divorce and negotiating, among other issues,

the distribution of marital property (the “Negotiation”). Id. ¶¶ 8-10. Applicant and Mrs. De Narvaez have

been unable to reach an agreement, however, due to Mrs. De Narvaez’s refusal to provide key documents

and information about marital assets and her financial position. Id. ¶ 33. As a result, Applicant initiated the

Foreign Proceeding on October 20, 2020 to obtain documents from the Argentine tax authority for use in

the Foreign Proceeding and for inventory of the parties’ marital assets by the Argentine Court. Id. ¶ 4. In

conjunction with the records sought from the Argentine tax authority, the evidence sought by way of this



1
  Camara de Apelación en lo Civil y Comercial de San Isidro.
2
  Suprema Corte de Justicia de Buenos Aires.
3
  Corte Suprema de Justicia de la Nación Argentina.

                                                        2
2574362.1
                 Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 3 of 89




Application is necessary, relevant to, and for use in Applicant’s presentation of his formal divorce petition

and for the Argentine Court’s adjudication and distribution of marital assets. Id. ¶¶ 27-30.

            4.       In 2014, during Applicant’s marriage to Mrs. De Narvaez, Mrs. De Narvaez and

her siblings purchased the entire share ownership in two corporations known as Tía Ecuador and

Ta-Ta Uruguay (the “Acquired Shares”) from Allison Kaye Deutsch, Julia Andrea Brink,

Frederick Lawrence Deutsch, and a fourth individual who is not a Discovery Target, for an amount

of approximately USD $200 million through a corporate and trust structure (the “Transaction”),

the details of which are unknown to the Applicant. Ex. 1 ¶¶ 20-24. Upon information and belief,

Allison Kay Detusch’s husband, Robert Brink, was also involved in the Transaction. Id. ¶ 24.

            5.       The details of the Transaction are of the utmost relevance to the Foreign Proceeding

in Argentina because they are essential to the proper inventorying and distribution of martial assets.

Ex. 1 ¶¶ 27-28. Specifically, there is a dispute as to whether the Acquired Shares that Mrs. De

Narvaez acquired through the Transaction, which occurred during her marriage to Applicant, is

marital property. Id. ¶¶ 31-32. Under Argentine law, any asset acquired by either or both spouses

during the marriage by any reason other than inheritance, gift, or bequest is deemed to be marital

property. Id. ¶ 29. Furthermore, any profits gained during the marriage are also considered marital

property, regardless of whether the source of those profits is a non-marital asset. Id. ¶¶ 29-30. It is

presumed, unless proven otherwise, that all assets existing at the termination of the matrimonial community

are marital property. Id. ¶ 29.

            6.       Without the assistance of this Court, it is highly unlikely that Applicant will be able

to obtain the documents and testimony necessary for use in the divorce proceeding, which evidence

is located in the Eastern District of Pennsylvania and is out of the reach of the Argentine Court

overseeing the Foreign Proceeding. Ex. 1 ¶ 33. Applicant has already requested documents related



                                                       3
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 4 of 89




to the Transaction from Mrs. De Narvaez, but she claims that she does not need to provide documents

related to the Transaction because the Acquired Shares are owned by a trust and are not marital property.

Id. ¶¶ 33-34.

            7.     Should the Court grant the Application, Applicant proposes to serve the subpoenas

attached as Composite Exhibit 2 on the Discovery Targets in substantially similar form.

                                              ARGUMENT

            The Court should grant the Application because it satisfies the statutory requirements of

Section 1782, and the discretionary factors weigh in favor of granting the requested relief.

  I.        Standard for Granting Relief.

            “Section 1782 is the product of congressional efforts, over the span of nearly 150 years, to

provide federal-court assistance in gathering evidence for use in foreign tribunals.” Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). Section 1782 “provide[s] for assistance

in obtaining documentary and other tangible evidence as well as testimony.” Id. at 248. The statute

reads, in pertinent part:

                   (a) The district court of the district in which a person resides or is
                   found may order him to give his testimony or statement or to
                   produce a document or other thing for use in a proceeding in a
                   foreign or international tribunal, including criminal investigations
                   conducted before formal accusation. The order may be made
                   pursuant to a letter rogatory issued, or request made, by a foreign or
                   international tribunal or upon the application of any interested
                   person and may direct that the testimony or statement be given, or
                   the document or other thing be produced, before a person appointed
                   by the court. By virtue of his appointment, the person appointed has
                   power to administer any necessary oath and take the testimony or
                   statement. The order may prescribe the practice and procedure,
                   which may be in whole or part the practice and procedure of the
                   foreign country or the international tribunal, for taking the testimony
                   or statement or producing the document or other thing. To the extent
                   that the order does not prescribe otherwise, the testimony or
                   statement shall be taken, and the document or other thing produced,
                   in accordance with the Federal Rules of Civil Procedure. A person


                                                     4
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 5 of 89




                   may not be compelled to give his testimony or statement or to
                   produce a document or other thing in violation of any legally
                   applicable privilege.

28 U.S.C. § 1782(a).

            Courts have distilled § 1782’s language into a two-part test consisting of a mandatory

component and a discretionary component for granting relief. First, a district court has discretion

to grant an application for discovery under § 1782 where: (1) the person from whom discovery is

sought resides (or is found) in the district of the district court to which the application is made, (2)

the discovery is for use in a proceeding before a foreign or international tribunal, and (3) the

application is made by a foreign or international tribunal or any interested person. In re Biomet

Orthopaedics Switzerland GmBh, 742 Fed.Appx. 690, 695 (3d Cir. 2018) (hereinafter, “In re

Biomet”) (the statutory requirements are “modest prima facie elements”); In re Bayer AG, 146

F.3d 188, 193 (3d Cir. 1998); In re O'Keeffe, 646 F. App'x 263, 265 n.4 (3d Cir. 2016); accord

Intel, 542 U.S. at 256-63 (addressing the factors).4

            Next, once a district court has determined that the mandatory requirements for relief under

§ 1782 are met, the court is free to grant discovery in its discretion. In re Biomet, 742 F. App’x at

695-96; In re Ex Parte Application of Societe d'Etude, 2013 WL 6164435 at *3. To aid that

discretion, the U.S. Supreme Court delineated the following four factors: (1) whether “the person

from whom discovery is sought is a participant in the foreign proceeding,” because the “need for



4
        District courts may, and indeed typically do, grant § 1782 on an ex parte basis. See e.g., In
re Ex Parte Application of Societe d'Etude de Realisation et d'Exploitation Pour le Traitement du
Mais, No. 13-MC-0266, 2013 WL 6164435 (E.D. Pa. Nov. 22, 2013) (hereinafter “In re Ex Parte
Application of Societe d’Etude”); Kulzer v. Esschem, Inc., 390 F. App'x 88, 92 (3d Cir. 2010); see
also Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (“it is neither uncommon nor
improper for district courts to grant applications made pursuant to § 1782 ex parte. The
respondent’s due process rights are not violated because they can later challenge any discovery
request by moving to quash [a subpoena] pursuant to Federal Rule of Civil Procedure 45(c)(3).”)
(citing further authority therein) (summary order).

                                                     5
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 6 of 89




§ 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

nonparticipant”; (2) “the nature of the foreign tribunal, the character of the proceedings underway

abroad, and the receptivity of the foreign government or the court or agency abroad to U.S. federal-

court judicial assistance”; (3) “whether the § 1782(a) request conceals an attempt to circumvent

foreign proof-gathering restrictions or other policies of a foreign country or the Unites States”; and

(4) whether the request is otherwise “unduly intrusive or burdensome.” Intel, 542 U.S. at 264-65;

In re Biomet, 742 F. App’x at 696 (quoting Intel, 542 U.S. at 252).

            A district court should apply the Intel factors in support of § 1782’s “twin aims” of

“providing efficient assistance to participants in international litigation and encouraging foreign

countries by example to provide similar assistance to our courts.” In re Biomet, 742 F. App’x at

696 (quoting Intel, 542 U.S. at 252).

            As demonstrated below, Applicant satisfies the statutory requirements and, therefore, this

Court should grant the relief sought in the Application.

 II.        Applicant Meets the Mandatory Requirements for Granting Relief.

               A. The Discovery Targets reside or are found in this District.

            The court’s authority to compel discovery under § 1782 extends to any “person,” including

both individuals and entities, that “resides or is found in” the district in which the application is

made. 28 U.S.C. § 1782(a); see also Oxley v. Wyeth Labs., Inc., No. CIV. A. 91-1285, 1992 WL

185590, at *2 (E.D. Pa. July 23, 1992) (“Pursuant to 28 U.S.C. § 1782, this Court may order a

person residing within the Eastern District of Pennsylvania to give testimony or to produce

documents for use in a proceeding in a foreign or international tribunal.”).

            Here, all four Discovery Targets reside or are found in this District. Specifically, the

Discovery Targets are individuals residing at the following residential addresses: (i) Allison Kaye



                                                    6
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 7 of 89




Deutsch and Robert Brink at 7763 Carlton Road, Coopersburg, Pennsylvania, USA 18036; (ii) Julia Andrea

Deutsch at 99 Misty Mdw., Perkasie, Pennsylvania, USA 18944; and, (iii) Frederick Lawrence Deutsch at

1249 Perry Road, Perkasie, Pennsylvania, USA 18944. Ex. 1 ¶ 5. Each of these residential addresses is

located within the Eastern District of Pennsylvania. Id.

            Accordingly, Applicant satisfies the first mandatory requirement under § 1782.

               B. The discovery sought is for use in a proceeding in a foreign tribunal.

            Likewise, Applicant satisfies the second requirement, as the discovery sought through the

instant Application is for use in the Foreign Proceeding. Ex. 1 ¶¶ 25, 27, 32. The Foreign

Proceeding is pending before Family Court Number 4, sitting in the City of San Isidro, province

of Buenos Aires. Id. ¶ 27. Applicant will use the discovery obtained in this District to confirm and

litigate the inventory of marital assets subject to distribution in the Foreign Proceeding and to aid the

Argentine Court's adjudicative role in the Foreign Proceeding. Id. ¶¶ 28-34.

            A § 1782 application’s “for use” requirement is satisfied by showing that the materials the

applicant seek will be used at some stage of a foreign proceeding that is either pending or within

reasonable contemplation at the time the application is made. Mees v Buiter, 793 F.3d 291, 301

(2d Cir. 2015). In Mees, the court elaborated that, “[t]he plain meaning of the phrase “for use in a

proceeding” indicates something that will be employed with some advantage or serve some use in

the proceeding – not necessarily something without which the applicant could not prevail.” Mees

at 298. The court further noted, “[u]nder § 1782, an applicant may seek discovery of any materials

that can be made use of in the foreign proceeding to increase her chance of success.” Id. at 299.

            Here, the evidence Applicant seeks through the Application will be used at the present

stage of the Foreign Proceeding pending before the Argentine Court. Ex. 1 ¶¶ 25, 27-34. Applicant

has taken and continues to take concrete steps—such as engaging in the Negotiation with Mrs. De



                                                     7
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 8 of 89




Narvaez in good faith, requesting the evidence sought from her directly, and petitioning to the

Argentine Court for assistance in obtaining records and information relevant to marital property

and Mrs. De Narvaez’s assets—to advance the Foreign Proceeding and assist the Argentine Court

in the resolution of Applicant’s divorce. Ex. 1 ¶¶ 9-10, 27, 33. Applicant seeks evidence about

assets acquired by Mrs. De Narvaez during her marriage with Applicant, which, under Argentine

law would be considered marital property. Ex. 1 ¶¶ 29-30. Applicant will be able to use the

requested discovery to his advantage in the Foreign Proceeding because it will help him identify

and inventory marital assets and to litigate his rights to the same; he is required to present to the

Argentine Court an inventory of the parties’ assets so that the court can then adjudicate the

distribution of marital assets. Ex. 1 ¶¶ 27-33 .

            Accordingly, the second mandatory requirement of § 1782(a) is satisfied, because the

discovery obtained through the Application will be used in the Foreign Proceeding pending before

a foreign tribunal.

               C. Applicant is an Interested Person.

            A person who has “participation rights” and “possesses a reasonable interest in obtaining

judicial assistance… qualifies as an interested person within any fair construction of that term.”

Intel, 542 U.S. at 256-7 (2004) (internal citations omitted). “An interested person includes a party

to the foreign litigation, whether directly or indirectly.” Kulzer v. Esschem, Inc., 390 F. App'x 88,

92 (3d Cir. 2010); see Lancaster Factoring Co. Ltd. v. Mangone, 90 F.3d 38, 42 (2d Cir. 1996)

(“The legislative history to § 1782 makes plain that ‘interested person’ includes a party to the

foreign litigation.”) (internal citations omitted).

            Here, Applicant is an interested person in the Foreign Proceeding because he is one of the

parties to the pending divorce proceeding and is required to present specific evidence to the



                                                      8
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 9 of 89




Argentine Court to make his case on several issues, the most relevant here being the inventory and

distribution of marital assets. Ex. 1 ¶¶ 4, 6. Applicant and his wife have been separated for over a

year and have already reached a preliminary, temporary agreement as to Mrs. De Narvaez’s

payments to Applicant pending resolution of their divorce. Ex. 1 ¶¶ 8-10. However, the

Negotiation has reached an impasse regarding the inventorying and distribution of marital

property, and Applicant has been forced to seek the assistance of the Argentine Court to obtain the

evidence necessary to assist the court in ruling on the issue. Ex. 1 ¶¶ 27, 33. Hence, Applicant

meets the third statutory requirement under 28 U.S.C. § 1782(a).

               D. The Application does not require the disclosure of privileged or other
                  protected matter.

    The Application does not “require[] disclosure of privileged or other protected matter[.]” In re

Chevron Corp., 633 F.3d at 164. Applicant seeks only non-privileged documents and deposition

discovery. To the extent the Discovery Targets possess relevant privileged materials, they may

withhold those materials consistent with the obligations imposed by the Federal Rules of Civil

Procedure. See In re Application of Global Energy Horizons Corp., 647 F. App’x 83, 85 (3d Cir.

2016) (“§ 1782 expressly incorporates the Federal Rules of Civil Procedure[.]”).

III.        This Court Should Exercise its Discretion in Favor of Granting Relief.

            As noted above, once the District Court has determined that the mandatory requirements

for relief under § 1782 are met, the Court is free to grant discovery in its discretion. In re Biomet,

742 F. App’x at 695-96; In re Ex Parte Application of Societe d'Etude, 2013 WL 6164435 at *3.

The Court must consider the following factors in exercising its discretion: (1) whether “the person

from whom discovery is sought is a participant in the foreign proceeding,” because the “need for

§ 1782(a) aid generally is not as apparent as it ordinarily is when evidence is sought from a

nonparticipant”; (2) “the nature of the foreign tribunal, the character of the proceedings underway


                                                  9
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 10 of 89




abroad, and the receptivity of the foreign government or the court or agency abroad to U.S. federal-

court judicial assistance”; (3) “whether the § 1782(a) request conceals an attempt to circumvent

foreign proof-gathering restrictions or other policies of a foreign country or the Unites States”; and

(4) whether the request is otherwise “unduly intrusive or burdensome.” Intel, 542 U.S. at 264-65.

            Additionally, the Court’s discretion must be guided by the twin policy aims of § 1782:

providing efficient means of assistance to participants in international litigation in our federal

courts and encouraging foreign countries by example to provide similar means of assistance to our

courts. In re Biomet, 742 F. App’x at 696 (quoting Intel, 542 U.S. at 252). Here, these discretionary

factors weigh in favor of granting the requested relief.

            First, the Discovery Targets are not parties and are not expected to become parties to the

Foreign Proceeding and are otherwise believed to be outside the jurisdiction of the Argentine Court. Ex.

1 ¶ 35. Accordingly, this factor weighs in favor of granting the Application. See Intel, 542 U.S. at

264 (“[T]he need for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is

sought from a nonparticipant in the matter arising abroad.”); Kulzer, 390 F. App'x at 92

(“[N]onparticipants in the foreign proceeding may be outside the foreign tribunal's jurisdictional

reach; hence, their evidence, available in the United States, may be unobtainable

absent § 1782(a) aid.”) (quoting Intel, 542 U.S. at 264).

            Second, there is no indication that the Argentine Court overseeing the Foreign Proceeding

would not be receptive to the documentary and testimonial evidence sought through the instant

Application. Ex. 1 ¶ 36. On the contrary, it is anticipated that the Argentine Court will be receptive

to evidence obtained pursuant to a court-order and Section 1782. Id. ¶ 36. Moreover, the Third

Circuit has held that inquiries of the requested evidence’s admissibility, probative value, or

discoverability in a foreign proceeding “would be in tension with § 1782.” In re Biomet, 742 Fed.



                                                    10
2574362.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 11 of 89




App’x at 697 (internal quotations and citations omitted); John Deere Ltd. v. Sperry Corp., 754

F.2d 132, 136 (3d Cir. 1985); In re O'Keeffe, 646 F. App'x at 267; In re Chevron Corp., 633 F.3d

at 163; In re Letters Rogatory Issued by Nat. Court of First Instance in Commercial Matters N. 23

of Fed. Capital of Argentinean Republic, 144 F.R.D. 272, 277 (E.D. Pa. 1992).

            Third, the evidence sought through the instant Application would likely be admissible and

does not otherwise circumvent any proof-gathering restrictions in Argentina. Ex. 1 ¶ 36.

            Finally, this Application is not unduly intrusive or burdensome. The proposed requests to

the Discovery Targets, as provided in the sample subpoenas attached as Composite Exhibit 2, are

limited to testimony and to documents related to a single, specific transaction. Ex. 1 ¶ 37.

Moreover, the document requests are limited to the period from 2014 until the present. Id. Finally,

the information sought is the type of evidence that the Discovery Targets would regularly retrieve

and produce as third parties or actual parties in litigation.

            As such, each discretionary factor identified by the Intel Court weighs in favor of granting

the Application.

                   WHEREFORE, Applicant respectfully requests this Court enter an Order, in the

proposed, or substantially similar, form attached hereto as Exhibit 3:

                   (a)     exercising its discretion pursuant to 28 U.S.C. § 1782 and granting this Ex

                           Parte Application for Judicial Assistance;

                   (b)     granting Applicant leave to conduct discovery pursuant to the Federal Rules

                           of Civil Procedure, including, but not limited to, leave to serve the

                           subpoenas, in substantially the same form as the sample subpoenas attached

                           as Composite Exhibit 2 to this Application;




                                                    11
2574362.1
            Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 12 of 89




                (c)   reserving jurisdiction to grant Applicant leave to serve follow-up subpoenas

                      on any other person or entity located in this District as may be necessary to

                      obtain the evidence described in the Application; and

                (d)   granting any other relief this Court deems just and proper.




Dated: December 8, 2020                             SHERMAN, SILVERSTEIN, KOHL,
                                                    ROSE & PODOLSKY, P.A.

                                            By:      s/Bruce S. Luckman
                                                    Bruce S. Luckman, Esquire (38636)
                                                    308 Harper Drive, Suite 200
                                                    East Gate Corporate Center
                                                    Moorestown, New Jersey 08057
                                                    Telephone: (856) 662-0700
                                                    Facsimile: (856) 488-4744




                                               12
2574266.1
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 13 of 89




     Exhibit “1”
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 14 of 89




                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re Application Of

  JUAN MARIA ALTGELT                                     Case No.

                                Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.



            DECLARATION OF MAXIMILIANO N. D’AURO IN SUPPORT OF
        APPLICATION FOR JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

            I, the undersigned, Maximiliano N. D’Auro, under oath and penalty of perjury, pursuant to 28

U.S.C. § 1746, and duly authorized, declare the following:

            1.     I am over the age of 18 and, except as otherwise noted, provide this Declaration based on

my own personal knowledge.

            2.     I am a licensed attorney at the Argentine law firm of Estudio Beccar Varela located at

Tucuman 1, 4th Floor, City of Buenos Aires, Argentina. I have been retained by Juan Maria Altgelt (the

“Applicant”), to represent him in connection with a pending divorce proceeding involving Applicant

and his wife, Maria Isabel de Narvaez (“Mrs. De Narvaez”).

            3.     I submit this Declaration in support of Juan Maria Altgelt’s application for an Order,

pursuant to 28 U.S.C. § 1782, seeking judicial assistance and leave to serve the Discovery Targets (as

defined below) with subpoenas to obtain documents and testimony for use in the divorce proceeding in

Argentina.

            4.     Applicant is an Argentine citizen residing in San Isidro, province of Buenos Aires,

Argentina. Applicant is an architect. Applicant is the plaintiff in foreign proceedings in Argentina pending



2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 15 of 89




before the Family Courts sitting in the City of San Isidro, province of Buenos Aires (the “Argentine Court”).

On October 20, 2020, Applicant initiated proceedings before the Argentine Court to obtain documents from

the Argentine tax authorities. Those documents are needed, along with the evidence sought by way of this

application, for Applicant to file the divorce petition before the Argentine Court, which must be

accompanied by a proposal for the division of marital property. The divorce petition and proposal for the

division of marital property must, to the fullest extent possible, and at the time of filing, list all known

marital property for division by the Argentine Court.

            5.   Applicant seeks assistance from the United States District Court for the Eastern District of

Pennsylvania to obtain documentary and/or testimonial evidence from Allison Kaye Deutsch, Robert

Brink, Julia Andrea Deutsch, and Frederick Lawrence Deutsch (together, the “Discovery Targets”). Upon

information and belief, Allison Kaye Deutsch, Robert Brink, Julia Andrea Deutsch, and Frederick

Lawrence Deutsch all reside and are found in the Eastern District of Pennsylvania at the following

residential addresses: (i) Allison Kaye Deutsch and Robert Brink: 7763 Carlton Road, Coopersburg,

Pennsylvania, USA 18036; (ii) Julia Andrea Deutsch: 99 Misty Mdw., Perkasie, Pennsylvania, USA

18944; and, (iii) Frederick Lawrence Deutsch: 1249 Perry Road, Perkasie, Pennsylvania, USA 18944. Each

of these residential addresses is located within the Eastern District of Pennsylvania.

            6.   Specifically, Applicant seeks evidence to support a claim for the inventorying and

distribution of marital property against Mrs. De Narvaez, within the framework of the Argentine divorce

proceedings, as further described below. The gathering of relevant information and documents in the

Eastern District of Pennsylvania will enable Applicant to file the divorce petition before the Argentine

Court.




                                                      2
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 16 of 89




                                           Factual Background

            7.    The Applicant has been married to Mrs. De Narvaez since December 10, 2003. They are

currently separated and living apart but continue to be legally married. They have three children together,

all of them under 18 years of age. Applicant has two other children from a prior relationship.

            8.    Applicant and Mrs. De Narvaez separated on November 5, 2019, at which time

Applicant left the marital home, where Mrs. De Narvaez and their children still live.

            9.    Soon thereafter, they began discussing their divorce and, among other issues, the

distribution of marital property (the “Negotiation”). Mrs. De Narvaez told Applicant that he should

contact her attorney in order to commence the Negotiation. At that moment, Applicant retained

me and my law firm to assist him in the Negotiation and imminent divorce filings before the

Argentine Court.

            10.   Soon after the Negotiation began, Applicant and Mrs. De Narvaez entered into a

preliminary agreement (the “Preliminary Agreement”) whereby they agreed to a temporary plan addressing

several family-related issues, including childcare and child visitation arrangements, for the pendency of the

Negotiation. Moreover, Applicant and Mrs. De Narvaez agreed that they would negotiate, through their

attorneys and in good faith, a comprehensive divorce agreement that would address issues such as the

division of their marital property. In light of that understanding and agreement, Mrs. De Narvaez agreed to

provide (i) all the necessary information to reach such agreement, and (ii) monthly payments to Applicant

of USD $9,600, which payments would be deducted from the total sum due to Applicant upon the

distribution of the marital property. Of great significance here is the fact that almost the entirety of the

marital property is administered by Mrs. De Narvaez.




                                                     3
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 17 of 89




            11.   At this point, it is important to describe Mrs. De Narvaez’s estate. Mrs. De Narvaez is one

of the members of the De Narvaez Steuer family, a wealthy and well-known family in Argentina, and is

the granddaughter of Carlos Steuer.

            12.   Carlos Steuer, together with Federico Deutsch, were the founding members of Tía, a

South American multinational group of companies dedicated to the retail business, which was very

active in Argentina, Colombia, Perú, Ecuador, and Uruguay. Today, the group maintains a major

presence in Ecuador and Uruguay.

            13.   After Carlos Steuer’s death, his only heir, Doris Steuer, Mrs. De Narvaez’s mother,

took over the family business in Carlos Steuer’s stead. After the death of Doris Steuer, her

children—Francisco De Narvaez, Juana De Narvaez, and Mrs. De Narvaez, together with their

descendants (the “De Narvaez Family”)—became the owners of the family business,1 which is

today led by Francisco De Narvaez. Francisco De Narvaez is also a public figure in Argentina due

to his involvement in Argentine national politics.

            14.   By the end of the 1990’s, the De Narvaez Family and their partner, the sole son and

heir of Federico Deutsch named Gustavo Andrés Deutsch (“Andy Deutsch”), sold the Tía business

in Argentina for an estimated USD $700 million. Later, the De Narvaez Family and Andy Deutsch

sold their business operations in Colombia and Peru. They also jointly consolidated and expanded

their business in Ecuador and Uruguay.

            15.   The De Narvaez Family and Andy Deutsch have had enormous success in their

business during the past two decades (while Applicant and Mrs. De Narvaez have been married),

which positioned their businesses as leading retail stores in both Ecuador and Uruguay.2



1
  There is a fourth sibling, Carlos De Narvaez, who was bought out of the family business.
2
  The Tía entity in Ecuador is called Tiendas Industriales Asociadas (Tía) S.A. (“Tía Ecuador”), and the one in Uruguay
is called Ta-Ta S.A. (“Ta-Ta Uruguay”).

                                                          4
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 18 of 89




            16.   By way of example, and to demonstrate the size and success of these companies,

Tía Ecuador has distributed dividends in an amount of approximately USD $329,841,833 between

2003 and 2018, and Ta-Ta Uruguay has distributed dividends in an approximate amount of USD

$66,730,546 between 2005 and 2018.

            17.   Furthermore, starting in 2013, Ta-Ta Uruguay began to aggressively increase its

working capital and commenced an aggressive acquisition process, through which it acquired

major retail businesses such as “Multi Ahorro” and “Multi Ahorro Hogar,” the e-market platform

“WooW Market Place,” and the wholesaler “Frontoy.” Ta-Ta Uruguay also acquired San Roque

S.A., a retail chain of pharmacies.

            18.   For years, the administration of the described De Narvaez Family estate has been

entrusted to a Swiss wealth management firm called Treuco, which acts as the “family office” for the De

Narvaez Family, including Mrs. De Narvaez. Treuco is the creator and primary administrator of the

Tía Ecuador and Ta-Ta Uruguay corporate structure, and it also acts as the manager of the family’s

several trusts and financial accounts (bank accounts, investment funds, etc.).3

            19.   In 2014, the De Narvaez Family’s partner in Tía Ecuador and Ta-Ta Uruguay, Andy

Deutsch, died tragically when his private plane crashed in the suburbs of Buenos Aires, Argentina.

            20.   A few weeks after the accident, the De Narvaez Family purchased the entirety of

Andy Deutsch’s share ownership in Tía Ecuador and Ta-Ta Uruguay (the “Acquired Shares”) from

Andy Deutsch’s heirs for an amount of USD $200 million (the “Transaction”) through several

corporate and trust structures. Although the details of such structures are unknown to the

Applicant, our independent investigations lead us to believe that the following entities or trusts



3
 Applicant is aware of these facts because he was not only a “user” of Treuco’s services for many years, but also
because (i) Francisco De Narvaez testified to these facts, as further described in paragraph 22, infra, and (ii) there is
evidence linking officers of Treuco with Tia Ecuador’s corporate structure.

                                                           5
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 19 of 89




may have been involved in the Transaction: on behalf of the De Narvaez Family, Grant Invest

PTE LTD (Limited Private Company – Singapore), Innoparticipations LP (Body Corporate – New

Zealand), Innovent Investment LP (Limited Partnerhip – Scotland UK), Innovent Investment SA

(Aktiengesellschaft - Switzerland), Tienda Investment PTE LTD (Excempt Private Company

Limited By Shares - Singapore), Innovent Services Limited (Limited Company – New Zealand),

Dulas Holding SA (St. Vincent & Granadines), Innovent Partner LP (Private Limited Company –

Scotland UK), Chenin Investment PTE LTD (Private Company Limited By Shares - Singapore),

EEMO Investment Corp (St. Vincent & Granadines), Epiro Property SA (Belize), Namika

Commercial Corp (Belize), Myana Business Limited (St. Vincent & Granadines); and on behalf

of Andy Deutsch and/or his children, Sulma Trust, Sulma I Trust, Sulma II Trust, Sulma III Trust,

United Textile Works LLC, Enterprises Textiles Reunies Societe Anonyme, VEREINIGTE

TEXTILWERKE AKTIENGESELLSCHAF, Pierron Properties, Grant Investment Properties

LTD, Dribel SA, Inmovera, Iru ANY SRL.4 The details of the Transaction are of the utmost

relevance to the divorce proceeding in Argentina, the proper inventorying and distribution of

martial assets and this Application and request for judicial assistance. As described in additional

detail below, without the assistance of this Court, it is highly unlikely that Applicant will be able

to obtain the documents and testimony necessary for the divorce proceeding, which evidence is

located in the Eastern District of Pennsylvania and is out of the reach of the Argentine Court.

            21.   Within the framework of Andy Deutsch’s inheritance proceedings in Argentina,5 and

because of a challenge regarding the estate’s assets filed by an extramarital son of Andy Deutsch (Gustavo

Jeshua Caporale Deutsch), both Mrs. De Narvaez and her brother Francisco de Narvaez, were called upon


4
  This list is non-exhaustive and contains only the names known to Applicant and my office at the present stage of our
ongoing investigation.
5
  In re Deutsch, Gustavo Andrés y otros c/ Villarruel, Martha Noemí – Villarruel Fernando Abel s/ sucesión ab
intestato, pending before the National Civil First Instance Court N° 47, and a matter of public record.

                                                          6
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 20 of 89




to give testimony as witnesses regarding their businesses and interests in common with Andy Deutsch. We

have attached translated excerpts of their testimony as Exhibit A, where they testify as to certain details

about the Transaction.

            22.      The most relevant details given by Mrs. De Narvaez and her brother (apart from

confirming the family history described above) are:

                         a. When asked about where the Tía business is located, Mrs. De Narvaez responded,

                              “In Argentina, Uruguay, and Ecuador, and also in Peru and Colombia but these

                              were later sold.”

                         b. Regarding Andy Deutsch’s participation in the Tía business in Ecuador and

                              Uruguay, Mrs. De Narvaez testified, “I was not part on the board of directors, nor

                              was I in charge. It would be that it was talked [sic] with my brother Francisco,

                              since he has an office that was in charge.”6

                         c. When asked what businesses he had in common with Andy Deutsch, Francisco

                              De Narvaez replied, “Mainly the business of Tata Uruguay, retail commercial

                              enterprise, and Tía Ecuador, retail commercial enterprise.”

                         d. When asked about how those businesses continued after Andy Deutsch’s death,

                              Francisco De Narvaez replied, “Few weeks after Mr. Deutsch passed, our trust

                              corporate structure purchased from Mr. Deutsch’s children their corporate

                              structures….”

                         e. When asked which of Andy Deutsch’s children were involved in the Transaction,

                              Francisco De Narvaez replied, “the three daughters.”7




6
    The referenced “office” is the Treuco family office discussed above in paragraph 18, supra.
7
    The identities and significance of these heirs are discussed further in paragraphs 23-24, infra.

                                                             7
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 21 of 89




                     f. When asked who advised Mr. Deutsch’s three daughters in the Transaction,

                          Francisco De Narvaez replied, “I know that the transaction was carried out

                          between our trust structures and theirs.”

                     g. When asked if he could provide the documents relating to the Transaction,

                          Francisco De Narvaez replied, “It is not for me to do so, the documents are under

                          the control of the trust structures in which I have no authority.”

                     h. When asked whether he knew Robert Brink and whether Mr. Brink is married to

                          Allison Kay Deutsch, Francisco De Narvaez replied, “Mr. Brink participated in

                          those decisions.”

                     i.   Regarding the financial terms of the Transaction, Francisco de Narvaez provided

                          the following details: (i) the approximate amount of the transaction was USD $200

                          million, (ii) at the time of his testimony (May 2017), approximately one fourth of

                          the purchase price had been paid, and (iii) the outstanding balance would be paid

                          over the course of 10 years, of which three years have elapsed from the time of his

                          testimony.

                     j.   Finally, Francisco de Narvaez provided the following important details: (i) the trust

                          structures have been in place since the ‘50s when the families’ relationship began

                          and they remain in place today, and (ii) the beneficiaries of said trust structures are

                          his own children and the Applicant’s children with Mrs. De Narvaez.

            23.   According to the “Declaration of Heirs”8 issued in Andy Deutsch’s inheritance

proceedings (described above in paragraph 22), Andy Deutsch’s heirs are: (i) Julia Andrea Deutsch, (ii)

Frederick Lawrence Deutsch, (iii) Catalina Micaela Deutsch, (iv) Allison Kay Deutsch, and (v) Gustavo


8
 The Declaration of Heirs (in Spanish, “Declaratoria de Herederos”) is one of the most important decrees issued in
any inheritance proceeding because it identifies the heirs of the deceased.

                                                        8
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 22 of 89




Jeshua Caporale Deutsch. A translation of this ruling (as publicly available in the court’s website) is

attached as Exhibit B.

            24.     Based on the foregoing there is reason to believe that Julia Andrea Deutsch, Frederick

Lawrence Deutsch, Catalina Micaela Deutsch, and Allison Kay Deutsch (together with her husband, Robert

Brink) were involved in the Transaction.9 Catalina Micaela Deutsch is not a Discovery Target given that

she does not reside in and is not found in the Eastern District of Pennsylvania.

                                   The Relevance of the Requested Discovery

            25.    Applicant seeks assistance from the United States District Court for the Eastern District of

Pennsylvania to obtain relevant and probative documentary and testimonial evidence from the Discovery

Targets for use in the foreign divorce proceeding pending before the Argentine Court.

            26.    Applicant seeks targeted documents and testimony from the Discovery Targets about the

Transaction and generally falling within the following categories:

                   a.        Documents pertaining to the Transaction (e.g., purchase agreements, seller

                             financing agreements, guarantee or security agreements, etc.);

                   b.        Corporate and trust documents referencing the Transaction and the parties and

                             final beneficiaries thereto (e.g., certificates of incorporation, trust deeds, legal

                             opinions, etc.); and

                   c.        Documents regarding the Transaction’s purchase price (e.g., identification of

                             payors and payees, participating financial institutions, payment instructions,

                             receipts, wire transfers, etc.).

            27.    The information and documents sought through this Application are for use in the foreign

divorce proceeding. Such evidence is necessary to allow the Argentine Court to determine whether the


9
  Gustavo Jeshua Caporale Deutsch was not involved in the Transaction, seeing that he asked the Argentine court overseeing the
inheritance proceedings to trace the estate’s assets.

                                                              9
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 23 of 89




shares acquired by the De Narvaez Family in the companies Tia Ecuador and Ta-Ta Uruguay by way of

the Transaction should be regarded as marital property. The evidence sought through this Application is for

use in adjudicative family and civil proceedings in Argentina (the “Argentine Proceeding”), which has

commenced following the impasse in the Negotiation regarding the inventorying and distribution of

marital property. Specifically, Applicant recently asked the Argentine Court to grant certain preliminary

measures in the pending matter of Altgelt, Juan c/ De Narvaez Steuer, Maria Isabel s/ Medidas Preliminares

(Art. 323 CPCC), pending before Family Court Number 4, sitting in the City of San Isidro, province of

Buenos Aires.10 The requested preliminary measures mainly sought for the Argentine Court to order the

Argentine Federal Tax Authority (“AFIP”) to provide a copy of Mrs. De Narvaez’s tax returns, including

information as to assets she declared as her property before such authority. The Argentine Court granted

Applicant’s request for preliminary measures, and the same Argentine Court is to hear and adjudicate the

Argentine Proceeding once the Applicant submits the divorce petition. Subject to the limitations set forth

by the Civil and Commercial Procedural Code of the province of Buenos Aires, the rulings of that Argentine

Court may be appealed to the Civil and Commercial of Court of Appeal of San Isidro,11 to the Supreme

Court of Justice of the province of Buenos Aires,12 and to the National Supreme Court.13 The evidence

sought through this § 1782 Application would be used in the Argentine Proceeding in conjunction with the

evidence obtained from the AFIP pursuant to the referenced Argentine Court order.

            28.   The evidence sought through this § 1782 Application is crucial, first, to allow Applicant to

confirm and litigate the inventory of marital assets subject to distribution in the Argentine Proceeding and

to aid the Argentine Court's adjudicative role in the Argentine Proceeding.




10
   Juzgado de Familia de San Isidro.
11
   Camara de Apelación en lo Civil y Comercial de San Isidro.
12
   Suprema Corte de Justicia de Buenos Aires.
13
   Corte Suprema de Justicia de la Nación Argentina.

                                                       10
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 24 of 89




            29.   Under Argentine law, any asset acquired by either or both spouses during the

marriage by any reason other than inheritance, gift, or bequest is deemed to be marital property.

See Código Civil y Comercial de la Nación [Civil and Commercial Code] art. 465 (Arg.).

Furthermore, any profits gained during the marriage are also considered marital property,

regardless of whether the source of those profits is a non-marital asset. Id. It is presumed, unless

proven otherwise, that all assets existing at the termination of the matrimonial community are marital

property. [Civil and Commercial Code] art. 466 (Arg.).

            30.   Regardless of the fact that most of Mrs. De Narvaez’s property was inherited from her

mother after her death in 2004 (and therefore regarded as non-marital property), such non-marital property

has generated enormous profits throughout the marriage, which, under Argentine law, are regarded as

marital property. Moreover, many of those profits were used to acquire new assets, which new assets are

also marital property under applicable Argentine law.

            31.   In that sense, the main point of contention is whether the Acquired Shares acquired by the

Mrs. De Narvaez through the Transaction should be considered and adjudicated as marital property.

            32.   Because the Transaction was consummated during the Applicant’s marriage with Mrs. De

Narvaez, the Acquired Shares should be regarded as marital property. Furthermore, it is reasonable to

believe that, given the facts discussed in Francisco De Narvaez’s testimony in paragraph 22, the dividends

distributed by Tía Ecuador and Ta-Ta Uruguay are being used to pay the purchase price over time. Because

those dividends should be regarded as marital property, any goods acquired and paid for with those funds

should also be regarded as marital property.

            33.   Because Mrs. De Narvaez and her family were in charge of the administration of all of her

assets (including marital property), the preliminary stage of the Negotiation was focused on obtaining the

relevant information and documents to allow Applicant to assess what assets (including the Acquired



                                                     11
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 25 of 89




Shares resulting from the Transaction) should be considered marital property. However, after several

meetings between Mrs. De Narvaez’s attorneys and myself, that information and/or documents were not

provided. It was only after the exchange of several demand letters that Mrs. De Narvaez provided some

documents to Applicant, including some personal tax filings. However, none of those documents included

Ms. De Narvaez’s share participation in Tia Ecuador and Ta-Ta Uruguay, which is the De Narvaez

Family’s most widely known business holding. Mrs. De Narvaez claims that she does not need to deliver

documents related to the Transaction because the shares are owned by a trust, which is a clear effort by her

to shield the marital property from disclosure based on a formality, despite the fact that is publicly known

the participation and control of the De Narvaez Family in those businesses.

            34.   Because Mrs. De Narvaez denies that this property is marital property and refuses to

provide the relevant documents, Applicant has no way, other than through this Application, to obtain

evidence to negate Mrs. Narvaez’s contentions and denials. By obtaining the requested judicial assistance

and discovery from the Discovery Targets, Applicant will be able to prove that the Acquired Shares were

purchased during the marriage and that the corporate dividends accrued during the marriage (also regarded

as marital property) are being used to pay the agreed purchase price.

            35.   According to public information, the Discovery Targets are individuals who reside or are

found in this District, and as such, are proper discovery targets pursuant to 28 U.S.C. § 1782. In addition,

the Discovery Targets are not expected to become a party to the proceeding pending before the Argentine

Court and are otherwise believed to be outside the jurisdiction of the Argentine Court.

            36.   Further, it is anticipated that the Argentine Court would be receptive to the documentary

and testimonial evidence sought through the instant Application, pursuant to a court-order and Section

1782. Such evidence will likely be admissible before the Argentine Court, and the Application does not




                                                     12
2574260.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 26 of 89




circumvent any proof-gathering restriction under Argentine law by filing this Application and seeking the

judicial assistance of this Court.

            37.       The discovery sought to be served on the Discovery Targets is not intrusive or unduly

burdensome. Applicant is requesting a very targeted set of documents and information limited to a

single transaction as described above. Furthermore, Applicant limits his requests to the period between

2014 and the present time.

                                                     Conclusion

                  38. In light of the foregoing, Applicant respectfully submits that all of the requirements of 28

                      U.S.C. § 1782 are met:

                      a.      The Discovery Targets reside and are found in this District;

                      b.      Applicant is an “interested person” within the meaning of the statute;

                      c.      Applicant seeks to obtain documents and testimony for use in a foreign

                              proceeding; and

                      d.       The Discovery Targets have relevant and pivotal documents and information

                              concerning a martial asset (or assets) which will be the subject of the divorce

                              proceeding in Argentina.

                  39. No previous application for this relief has been made in the United States.

            I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct.

                      Executed this 7th day of December 2020, in Buenos Aires, Argentina.




                                                               By: _______________________________
                                                                   Maximiliano N. D’Auro


                                                          13
2574260.1
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 27 of 89




   Exhibit “A”
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 28 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 29 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 30 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 31 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 32 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 33 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 34 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 35 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 36 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 37 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 38 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 39 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 40 of 89




   Exhibit “B”
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 41 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 42 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 43 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 44 of 89
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 45 of 89




     Exhibit “2”
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 46 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
                Juan Maria Altgelt, Applicant
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                       Frederick Lawrence Deutsch, 1249 Perry Road, Perkasie, Pennsylvania, USA 18944

                                                       (Name of person to whom this subpoena is directed)
      O
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See attached Exhibit "A"



 Place:                                                                                 Date and Time:



     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Applicant
Bruce S. Luckman, Esquire                                               , who issues or requests this subpoena, are:
308 Harper Drive, Moorestown, NJ 08057, bluckman@shermansilverstein.com, 856-662-0700

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 47 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 48 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 49 of 89




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re Application Of

  JUAN MARIA ALTGELT                                  Case No.

                            Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.



                    SUBPOENA TO FREDERICK LAWRENCE DEUTSCH

                                          SCHEDULE 1

                                          DEFINITIONS

       As used in this request, the following words shall have the following meanings:

       1.      “You” or “Your” means the person to whom this subpoena is directed, as well as
any of your agents, Corporate or Trust Structures, attorneys, employees, accountants, or
consultants, acting for or on your behalf with respect to the Transaction, as defined herein.
       2.      “Applicant” means Juan Maria Altgelt.
       3.      “Mrs. De Narvaez” means Maria Isabel de Narvaez, as well as any of her agents,
Corporate or Trust Structures, attorneys, employees, accountants, or consultants, acting for or on
her behalf with respect to the Transaction, as defined herein.
       4.      “De Narvaez Family” means Francisco De Narvaez, Juana De Narvaez, and Maria
Isabel de Narvaez (together with their descendants), as well as any of their agents, Corporate or
Trust Structures, attorneys, employees, accountants, or consultants, acting for or on their behalf
with respect to the Transaction, as defined herein.
       5.      “Treuco” means the Swiss wealth management firm, as well as any of its directors,
officers, members, partners, predecessors, successors, agents, Corporate or Trust Structures,
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 50 of 89




attorneys, employees, or consultants, acting for or on behalf of Ta-Ta S.A, Tiendas Industriales
Asociadas (Tía) S.A., and the De Narvaez Family.
       6.      “Tía” means the South American multinational group of companies dedicated to the
retail business, as well as any of its directors, officers, members, partners, predecessors,
successors, agents, Corporate or Trust Structures, attorneys, employees, or consultants, acting for
or on behalf of.
       7.      “Tia Ecuador” means Tiendas Industriales Asociadas (Tía) S.A., as well as any of its
directors, officers, members, partners, predecessors, successors, agents, Corporate or Trust
Structures, attorneys, employees, or consultants, acting for or on behalf of Tiendas Industriales
Asociadas (Tía) S.A.
       8.      “Ta-Ta Uruguay” means Ta-Ta S.A., as well as any of its directors, officers,
members, partners, predecessors, successors, agents, Corporate or Trust Structures, attorneys,
employees, or consultants, acting for or on behalf of Ta-Ta S.A.
       9.      “Transaction” means the sale of your share ownership in Tía Ecuador and Ta-Ta
Uruguay to the De Narvaez Family (either directly or indirectly) in 2014.
       10.     “Corporate or Trust Structures” means any and all corporate or trust structures,
arrangements, agreements, deeds, or any other instruments which directly or indirectly may have
been a party to the Transaction, or may have been used to directly or indirectly hold ownership
over the Acquired Shares, either before, during, or after the Transaction, including but not limited
to Grant Invest PTE LTD (Limited Private Company – Singapore), Innoparticipations LP (Body
Corporate – New Zealand), Innovent Investment LP (Limited Partnerhip – Scotland UK), Innovent
Investment SA (Aktiengesellschaft - Switzerland), Tienda Investment PTE LTD (Excempt Private
Company Limited By Shares - Singapore), Innovent Services Limited (Limited Company – New
Zealand), Dulas Holding SA (St. Vincent & Granadines), Innovent Partner LP (Private Limited
Company – Scotland UK), Chenin Investment PTE LTD (Private Company Limited By Shares -
Singapore), EEMO Investment Corp (St. Vincent & Granadines), Epiro Property SA (Belize),
Namika Commercial Corp (Belize), Myana Business Limited (St. Vincent & Granadines), Sulma
Trust, Sulma I Trust, Sulma II Trust, Sulma III Trust, United Textile Works LLC, Enterprises

                                                 2
          Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 51 of 89




Textiles Reunies Societe Anonyme, VEREINIGTE TEXTILWERKE AKTIENGESELLSCHAF,
Pierron Properties, Grant Investment Properties LTD, Dribel SA, Inmovera, or Iru ANY SRL.
       11.      “Acquired Shares” means the shares Tía Ecuador and Ta-Ta Uruguay sold (directly
or indirectly) to the De Narvaez Family by way of the Transaction.
       12.     The term “communication(s)” means any oral, written or electronically stored
information which constitutes a transmission of information, including, but not limited to,
correspondence, e-mail (sent and received), conversations, dialogue, meetings, discussions,
interviews, telephone calls, voice-messages, consultations, agreements, understandings between
or among two or more persons, telegrams, telecopies, telexes, seminars, conferences, messages,
notes or memoranda.
       13.     “Document” shall have the same meaning and scope as “documents or
electronically stored information” within the meaning of Federal Rule of Civil Procedure
34(a)(1)(A). The term “document” is intended to include “communications.”
       14.     The terms “and” and “or” shall be construed conjunctively or disjunctively as is
necessary to make the request for production inclusive rather than exclusive.
       15.     The term “any” means “all” and vice versa.
       16.     The term “including” means including but not limited to.
       17.     The singular shall be construed to include the plural, and vice versa, to make the
Request inclusive rather than exclusive.
       18.     “Person” means natural person(s), corporation(s), association(s), partnership(s),
sole proprietorship(s) or public entity(ies).
       19.      “Related to” or “relating to” means constitute, regarding, refer to, reflect, mention,
evidence, concern, pertain to, arise out of, summarize, analyze, or be logically or factually
connected in any way with the matter discussed.
       20.      “Relevant Period” refers to the period of time from July 1, 2014 to the date of Your
response to this Request. Unless otherwise stated, all Requests refer only to the Relevant
Period.



                                                  3
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 52 of 89




       21.     “Source of Funds” shall mean the exact account that initiates a payment, including
the name of the account holder, account number, bank name, and bank address or routing number.
       22.     “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary
or involuntary, of disposing of or parting with an asset or with an interest in an asset, including
payment, gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
any kind.




                                                4
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 53 of 89




                                      GENERAL PROVISIONS

        1.      Any document in Your possession or the possession of any individual or
corporation over which You have custody or control, including, but not limited to, Your
predecessor in interest, agents, Corporate or Trust Structures, corporations, employees and, unless
privileged, attorneys is deemed to be within Your possession or control. You have the affirmative
duty to contact any third party, including the foregoing, that is within Your custody or control if
such third party has documentation responsive to this Subpoena.

       The documents produced pursuant to this request for production of documents are to be
segregated and identified by the number of the request to which the documents are responsive.

       In the event You claim that any document requested is unavailable, lost, misplaced, or
destroyed, state the following:

                   a. the date You believe such document became unavailable, lost, misplaced, or
                       destroyed; and

                   b. the reason why such document became misplaced, lost, or destroyed.

        In the event that You seek to withhold any document on the basis that it is covered by
privilege, please provide the following information:

                   a. The name of each author, writer, sender, or initiator of such document or
                       thing, if any;

                   b. The name of each recipient, addressee or party for whom such document or
                       thing was intended, if any;

                   c. The date of such document, if any, or an estimate thereof so indicated if no
                       date appears on the document;

                   d. The general subject matter as described in such document, or, if no such
                       description appears, then such other description sufficient to identify said
                       document; and

                   e. The claimed grounds for withholding the document, including, but not
                       limited to the nature of any claimed privilege and grounds in support
                       thereof.

        For each request, or part thereof, which is not fully responded to pursuant to a privilege,
the nature of the privilege and grounds in support thereof should be fully stated, and that portion
of the document not claimed to be privileged shall be produced.

        If production of documents or other items required by this Subpoena would be, in whole
or in part, unduly burdensome, or if the response to an individual request for production may be

                                                5
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 54 of 89




aided by clarification of the request, contact the issuer of this Subpoena, to discuss possible
amendments or modifications of the Request within five (5) days of receipt of same.

        Documents maintained in electronic form must be produced in their native electronic form
with all metadata intact. Data must be produced in the data format in which it is typically used and
maintained. For electronic mail systems using Microsoft Outlook or LotusNotes, provide all
responsive emails and, if applicable, email attachments and any related documents, in their native
file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes). For all other email systems
provide all responsive emails and if applicable, email attachments and any related documents in
TIFF format.

                   a. To the extent any electronically stored information, if produced in its native
                       format, would be difficult or impossible to review because it would require
                       proprietary or legacy software, said electronically stored information should
                       be provided in Image (near-paper) format (i.e., .TIFF, or .PDF files) with a
                       corresponding load file utilizing valid field delimiters and text qualifiers
                       containing metadata and optical character recognition (OCR) extracted text
                       for said electronically stored information named with the document
                       identification (DocID) of its corresponding file.

                   b. To the extent any electronically stored information is a password protected
                       native file, the password for the native file should be provided as metadata
                       in a text file named with the document identification (DocID) of the
                       corresponding password protected native file.

       To the extent that no single document exists or is in your possession, custody or control
that contains all the information sought in any particular request, you are to provide such other
documents in your possession, custody or control that are sufficient to show, compute, compile,
or explain all the information sought in the request or as much information as is available.

       These requests shall be deemed continuing so as to require you to reasonably supplement
your responsive production if you gain knowledge that your response was incomplete.




                                                  6
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 55 of 89




                                      DOCUMENTS REQUESTED
         1.      All Documents pertaining to the Transaction (e.g., purchase agreements, seller

financing agreements, guarantee or security agreements, etc.).

         2.      All corporate and trust Documents referencing the Transaction and the parties and ultimate

beneficiaries thereof, including but not limited to, any member of the De Narvaez family (e.g., certificates

of incorporation, trust deeds, legal opinions, etc.).

         3.      All communications between you, on the one hand, and any member of the De Narvaez

Family, on the other hand, regarding the Transaction and Acquired Shares.

         4.      All communications between you, on the one hand, and Treuco, on the other hand,

regarding the Transaction and Acquired Shares.

         5.      All Documents identifying (i) the names of any shareholders in Tia Ecuador and Ta-Ta

Uruguay, including but not limited to Mrs. De Narvaez, any trust for which she or her descendants is a

beneficiary, or any entity for which she is a manager, owner, officer, or director, (ii) the shareholders’

respective ownership percentages, and (iii) the dates on which they acquired each portion of their ownership

interests.

         6.      All Documents regarding the Acquired Shares’ purchase price (e.g., identification of

payors and payees, participating financial institutions, payment instructions, receipts, wire transfers, etc.).

         7.      All Documents identifying the Source of Funds for payment of the purchase price for the

Acquired Shares.

         8.      All Documents regarding the distribution of dividends to shareholders of Tia Ecuador and

Ta-Ta Uruguay, and their parent companies / Corporate or Trust Structures.




                                                        7
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 56 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
                Juan Maria Altgelt, Applicant
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                Julia Andrea Brink, 99 Misty Mdw., Perkasie, Pennsylvania, USA 18944

                                                       (Name of person to whom this subpoena is directed)
      O
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See attached Exhibit "A"



 Place:                                                                                 Date and Time:



     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Applicant
Bruce S. Luckman, Esquire                                               , who issues or requests this subpoena, are:
308 Harper Drive, Moorestown, NJ 08057, bluckman@shermansilverstein.com, 856-662-0700

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 57 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 58 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 59 of 89




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In Re Application Of

  JUAN MARIA ALTGELT                                  Case No.

                            Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.



                            SUBPOENA TO JULIA ANDREA BRINK

                                          SCHEDULE 1

                                          DEFINITIONS

       As used in this request, the following words shall have the following meanings:

       1.      “You” or “Your” means the person to whom this subpoena is directed, as well as
any of your agents, Corporate or Trust Structures, attorneys, employees, accountants, or
consultants, acting for or on your behalf with respect to the Transaction, as defined herein.
       2.      “Applicant” means Juan Maria Altgelt.
       3.      “Mrs. De Narvaez” means Maria Isabel de Narvaez, as well as any of her agents,
Corporate or Trust Structures, attorneys, employees, accountants, or consultants, acting for or on
her behalf with respect to the Transaction, as defined herein.
       4.      “De Narvaez Family” means Francisco De Narvaez, Juana De Narvaez, and Maria
Isabel de Narvaez (together with their descendants), as well as any of their agents, Corporate or
Trust Structures, attorneys, employees, accountants, or consultants, acting for or on their behalf
with respect to the Transaction, as defined herein.
       5.      “Treuco” means the Swiss wealth management firm, as well as any of its directors,
officers, members, partners, predecessors, successors, agents, Corporate or Trust Structures,
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 60 of 89




attorneys, employees, or consultants, acting for or on behalf of Ta-Ta S.A, Tiendas Industriales
Asociadas (Tía) S.A., and the De Narvaez Family.
       6.      “Tía” means the South American multinational group of companies dedicated to the
retail business, as well as any of its directors, officers, members, partners, predecessors,
successors, agents, Corporate or Trust Structures, attorneys, employees, or consultants, acting for
or on behalf of.
       7.      “Tia Ecuador” means Tiendas Industriales Asociadas (Tía) S.A., as well as any of its
directors, officers, members, partners, predecessors, successors, agents, Corporate or Trust
Structures, attorneys, employees, or consultants, acting for or on behalf of Tiendas Industriales
Asociadas (Tía) S.A.
       8.      “Ta-Ta Uruguay” means Ta-Ta S.A., as well as any of its directors, officers,
members, partners, predecessors, successors, agents, Corporate or Trust Structures, attorneys,
employees, or consultants, acting for or on behalf of Ta-Ta S.A.
       9.      “Transaction” means the sale of your share ownership in Tía Ecuador and Ta-Ta
Uruguay to the De Narvaez Family (either directly or indirectly) in 2014.
       10.     “Corporate or Trust Structures” means any and all corporate or trust structures,
arrangements, agreements, deeds, or any other instruments which directly or indirectly may have
been a party to the Transaction, or may have been used to directly or indirectly hold ownership
over the Acquired Shares, either before, during, or after the Transaction, including but not limited
to Grant Invest PTE LTD (Limited Private Company – Singapore), Innoparticipations LP (Body
Corporate – New Zealand), Innovent Investment LP (Limited Partnerhip – Scotland UK), Innovent
Investment SA (Aktiengesellschaft - Switzerland), Tienda Investment PTE LTD (Excempt Private
Company Limited By Shares - Singapore), Innovent Services Limited (Limited Company – New
Zealand), Dulas Holding SA (St. Vincent & Granadines), Innovent Partner LP (Private Limited
Company – Scotland UK), Chenin Investment PTE LTD (Private Company Limited By Shares -
Singapore), EEMO Investment Corp (St. Vincent & Granadines), Epiro Property SA (Belize),
Namika Commercial Corp (Belize), Myana Business Limited (St. Vincent & Granadines), Sulma
Trust, Sulma I Trust, Sulma II Trust, Sulma III Trust, United Textile Works LLC, Enterprises

                                                 2
          Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 61 of 89




Textiles Reunies Societe Anonyme, VEREINIGTE TEXTILWERKE AKTIENGESELLSCHAF,
Pierron Properties, Grant Investment Properties LTD, Dribel SA, Inmovera, or Iru ANY SRL.
       11.      “Acquired Shares” means the shares Tía Ecuador and Ta-Ta Uruguay sold (directly
or indirectly) to the De Narvaez Family by way of the Transaction.
       12.     The term “communication(s)” means any oral, written or electronically stored
information which constitutes a transmission of information, including, but not limited to,
correspondence, e-mail (sent and received), conversations, dialogue, meetings, discussions,
interviews, telephone calls, voice-messages, consultations, agreements, understandings between
or among two or more persons, telegrams, telecopies, telexes, seminars, conferences, messages,
notes or memoranda.
       13.     “Document” shall have the same meaning and scope as “documents or
electronically stored information” within the meaning of Federal Rule of Civil Procedure
34(a)(1)(A). The term “document” is intended to include “communications.”
       14.     The terms “and” and “or” shall be construed conjunctively or disjunctively as is
necessary to make the request for production inclusive rather than exclusive.
       15.     The term “any” means “all” and vice versa.
       16.     The term “including” means including but not limited to.
       17.     The singular shall be construed to include the plural, and vice versa, to make the
Request inclusive rather than exclusive.
       18.     “Person” means natural person(s), corporation(s), association(s), partnership(s),
sole proprietorship(s) or public entity(ies).
       19.      “Related to” or “relating to” means constitute, regarding, refer to, reflect, mention,
evidence, concern, pertain to, arise out of, summarize, analyze, or be logically or factually
connected in any way with the matter discussed.
       20.      “Relevant Period” refers to the period of time from July 1, 2014 to the date of Your
response to this Request. Unless otherwise stated, all Requests refer only to the Relevant
Period.



                                                  3
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 62 of 89




       21.     “Source of Funds” shall mean the exact account that initiates a payment, including
the name of the account holder, account number, bank name, and bank address or routing number.
       22.     “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary
or involuntary, of disposing of or parting with an asset or with an interest in an asset, including
payment, gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
any kind.




                                                4
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 63 of 89




                                      GENERAL PROVISIONS

        1.      Any document in Your possession or the possession of any individual or
corporation over which You have custody or control, including, but not limited to, Your
predecessor in interest, agents, Corporate or Trust Structures, corporations, employees and, unless
privileged, attorneys is deemed to be within Your possession or control. You have the affirmative
duty to contact any third party, including the foregoing, that is within Your custody or control if
such third party has documentation responsive to this Subpoena.

       The documents produced pursuant to this request for production of documents are to be
segregated and identified by the number of the request to which the documents are responsive.

       In the event You claim that any document requested is unavailable, lost, misplaced, or
destroyed, state the following:

                   a. the date You believe such document became unavailable, lost, misplaced, or
                       destroyed; and

                   b. the reason why such document became misplaced, lost, or destroyed.

        In the event that You seek to withhold any document on the basis that it is covered by
privilege, please provide the following information:

                   a. The name of each author, writer, sender, or initiator of such document or
                       thing, if any;

                   b. The name of each recipient, addressee or party for whom such document or
                       thing was intended, if any;

                   c. The date of such document, if any, or an estimate thereof so indicated if no
                       date appears on the document;

                   d. The general subject matter as described in such document, or, if no such
                       description appears, then such other description sufficient to identify said
                       document; and

                   e. The claimed grounds for withholding the document, including, but not
                       limited to the nature of any claimed privilege and grounds in support
                       thereof.

        For each request, or part thereof, which is not fully responded to pursuant to a privilege,
the nature of the privilege and grounds in support thereof should be fully stated, and that portion
of the document not claimed to be privileged shall be produced.

        If production of documents or other items required by this Subpoena would be, in whole
or in part, unduly burdensome, or if the response to an individual request for production may be

                                                5
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 64 of 89




aided by clarification of the request, contact the issuer of this Subpoena, to discuss possible
amendments or modifications of the Request within five (5) days of receipt of same.

        Documents maintained in electronic form must be produced in their native electronic form
with all metadata intact. Data must be produced in the data format in which it is typically used and
maintained. For electronic mail systems using Microsoft Outlook or LotusNotes, provide all
responsive emails and, if applicable, email attachments and any related documents, in their native
file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes). For all other email systems
provide all responsive emails and if applicable, email attachments and any related documents in
TIFF format.

                   a. To the extent any electronically stored information, if produced in its native
                       format, would be difficult or impossible to review because it would require
                       proprietary or legacy software, said electronically stored information should
                       be provided in Image (near-paper) format (i.e., .TIFF, or .PDF files) with a
                       corresponding load file utilizing valid field delimiters and text qualifiers
                       containing metadata and optical character recognition (OCR) extracted text
                       for said electronically stored information named with the document
                       identification (DocID) of its corresponding file.

                   b. To the extent any electronically stored information is a password protected
                       native file, the password for the native file should be provided as metadata
                       in a text file named with the document identification (DocID) of the
                       corresponding password protected native file.

       To the extent that no single document exists or is in your possession, custody or control
that contains all the information sought in any particular request, you are to provide such other
documents in your possession, custody or control that are sufficient to show, compute, compile,
or explain all the information sought in the request or as much information as is available.

       These requests shall be deemed continuing so as to require you to reasonably supplement
your responsive production if you gain knowledge that your response was incomplete.




                                                  6
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 65 of 89




                                      DOCUMENTS REQUESTED
         1.      All Documents pertaining to the Transaction (e.g., purchase agreements, seller

financing agreements, guarantee or security agreements, etc.).

         2.      All corporate and trust Documents referencing the Transaction and the parties and ultimate

beneficiaries thereof, including but not limited to, any member of the De Narvaez family (e.g., certificates

of incorporation, trust deeds, legal opinions, etc.).

         3.      All communications between you, on the one hand, and any member of the De Narvaez

Family, on the other hand, regarding the Transaction and Acquired Shares.

         4.      All communications between you, on the one hand, and Treuco, on the other hand,

regarding the Transaction and Acquired Shares.

         5.      All Documents identifying (i) the names of any shareholders in Tia Ecuador and Ta-Ta

Uruguay, including but not limited to Mrs. De Narvaez, any trust for which she or her descendants is a

beneficiary, or any entity for which she is a manager, owner, officer, or director, (ii) the shareholders’

respective ownership percentages, and (iii) the dates on which they acquired each portion of their ownership

interests.

         6.      All Documents regarding the Acquired Shares’ purchase price (e.g., identification of

payors and payees, participating financial institutions, payment instructions, receipts, wire transfers, etc.).

         7.      All Documents identifying the Source of Funds for payment of the purchase price for the

Acquired Shares.

         8.      All Documents regarding the distribution of dividends to shareholders of Tia Ecuador and

Ta-Ta Uruguay, and their parent companies / Corporate or Trust Structures.




                                                        7
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 66 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
                Juan Maria Altgelt, Applicant
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                           Allison Kaye Deutsch, 7763 Carlton Road, Coopersburg, Pennsylvania, USA 18036
To:

                                                       (Name of person to whom this subpoena is directed)
      O
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See attached Exhibit "A"



 Place:                                                                                 Date and Time:



     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Applicant
Bruce S. Luckman, Esquire                                               , who issues or requests this subpoena, are:
308 Harper Drive, Moorestown, NJ 08057, bluckman@shermansilverstein.com, 856-662-0700

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 67 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 68 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 69 of 89




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re Application Of

  JUAN MARIA ALTGELT                                  Case No.

                            Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.



                          SUBPOENA TO ALLISON KAYE DEUTSCH

                                          SCHEDULE 1

                                          DEFINITIONS

       As used in this request, the following words shall have the following meanings:

       1.      “You” or “Your” means the person to whom this subpoena is directed, as well as
any of your agents, Corporate or Trust Structures, attorneys, employees, accountants, or
consultants, acting for or on your behalf with respect to the Transaction, as defined herein.
       2.      “Applicant” means Juan Maria Altgelt.
       3.      “Mrs. De Narvaez” means Maria Isabel de Narvaez, as well as any of her agents,
Corporate or Trust Structures, attorneys, employees, accountants, or consultants, acting for or on
her behalf with respect to the Transaction, as defined herein.
       4.      “De Narvaez Family” means Francisco De Narvaez, Juana De Narvaez, and Maria
Isabel de Narvaez (together with their descendants), as well as any of their agents, Corporate or
Trust Structures, attorneys, employees, accountants, or consultants, acting for or on their behalf
with respect to the Transaction, as defined herein.
       5.      “Treuco” means the Swiss wealth management firm, as well as any of its directors,
officers, members, partners, predecessors, successors, agents, Corporate or Trust Structures,
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 70 of 89




attorneys, employees, or consultants, acting for or on behalf of Ta-Ta S.A, Tiendas Industriales
Asociadas (Tía) S.A., and the De Narvaez Family.
       6.      “Tía” means the South American multinational group of companies dedicated to the
retail business, as well as any of its directors, officers, members, partners, predecessors,
successors, agents, Corporate or Trust Structures, attorneys, employees, or consultants, acting for
or on behalf of.
       7.      “Tia Ecuador” means Tiendas Industriales Asociadas (Tía) S.A., as well as any of its
directors, officers, members, partners, predecessors, successors, agents, Corporate or Trust
Structures, attorneys, employees, or consultants, acting for or on behalf of Tiendas Industriales
Asociadas (Tía) S.A.
       8.      “Ta-Ta Uruguay” means Ta-Ta S.A., as well as any of its directors, officers,
members, partners, predecessors, successors, agents, Corporate or Trust Structures, attorneys,
employees, or consultants, acting for or on behalf of Ta-Ta S.A.
       9.      “Transaction” means the sale of your share ownership in Tía Ecuador and Ta-Ta
Uruguay to the De Narvaez Family (either directly or indirectly) in 2014.
       10.     “Corporate or Trust Structures” means any and all corporate or trust structures,
arrangements, agreements, deeds, or any other instruments which directly or indirectly may have
been a party to the Transaction, or may have been used to directly or indirectly hold ownership
over the Acquired Shares, either before, during, or after the Transaction, including but not limited
to Grant Invest PTE LTD (Limited Private Company – Singapore), Innoparticipations LP (Body
Corporate – New Zealand), Innovent Investment LP (Limited Partnerhip – Scotland UK), Innovent
Investment SA (Aktiengesellschaft - Switzerland), Tienda Investment PTE LTD (Excempt Private
Company Limited By Shares - Singapore), Innovent Services Limited (Limited Company – New
Zealand), Dulas Holding SA (St. Vincent & Granadines), Innovent Partner LP (Private Limited
Company – Scotland UK), Chenin Investment PTE LTD (Private Company Limited By Shares -
Singapore), EEMO Investment Corp (St. Vincent & Granadines), Epiro Property SA (Belize),
Namika Commercial Corp (Belize), Myana Business Limited (St. Vincent & Granadines), Sulma
Trust, Sulma I Trust, Sulma II Trust, Sulma III Trust, United Textile Works LLC, Enterprises

                                                 2
          Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 71 of 89




Textiles Reunies Societe Anonyme, VEREINIGTE TEXTILWERKE AKTIENGESELLSCHAF,
Pierron Properties, Grant Investment Properties LTD, Dribel SA, Inmovera, or Iru ANY SRL.
       11.      “Acquired Shares” means the shares Tía Ecuador and Ta-Ta Uruguay sold (directly
or indirectly) to the De Narvaez Family by way of the Transaction.
       12.     The term “communication(s)” means any oral, written or electronically stored
information which constitutes a transmission of information, including, but not limited to,
correspondence, e-mail (sent and received), conversations, dialogue, meetings, discussions,
interviews, telephone calls, voice-messages, consultations, agreements, understandings between
or among two or more persons, telegrams, telecopies, telexes, seminars, conferences, messages,
notes or memoranda.
       13.     “Document” shall have the same meaning and scope as “documents or
electronically stored information” within the meaning of Federal Rule of Civil Procedure
34(a)(1)(A). The term “document” is intended to include “communications.”
       14.     The terms “and” and “or” shall be construed conjunctively or disjunctively as is
necessary to make the request for production inclusive rather than exclusive.
       15.     The term “any” means “all” and vice versa.
       16.     The term “including” means including but not limited to.
       17.     The singular shall be construed to include the plural, and vice versa, to make the
Request inclusive rather than exclusive.
       18.     “Person” means natural person(s), corporation(s), association(s), partnership(s),
sole proprietorship(s) or public entity(ies).
       19.      “Related to” or “relating to” means constitute, regarding, refer to, reflect, mention,
evidence, concern, pertain to, arise out of, summarize, analyze, or be logically or factually
connected in any way with the matter discussed.
       20.      “Relevant Period” refers to the period of time from July 1, 2014 to the date of Your
response to this Request. Unless otherwise stated, all Requests refer only to the Relevant
Period.



                                                  3
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 72 of 89




       21.     “Source of Funds” shall mean the exact account that initiates a payment, including
the name of the account holder, account number, bank name, and bank address or routing number.
       22.     “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary
or involuntary, of disposing of or parting with an asset or with an interest in an asset, including
payment, gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
any kind.




                                                4
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 73 of 89




                                      GENERAL PROVISIONS

        1.      Any document in Your possession or the possession of any individual or
corporation over which You have custody or control, including, but not limited to, Your
predecessor in interest, agents, Corporate or Trust Structures, corporations, employees and, unless
privileged, attorneys is deemed to be within Your possession or control. You have the affirmative
duty to contact any third party, including the foregoing, that is within Your custody or control if
such third party has documentation responsive to this Subpoena.

       The documents produced pursuant to this request for production of documents are to be
segregated and identified by the number of the request to which the documents are responsive.

       In the event You claim that any document requested is unavailable, lost, misplaced, or
destroyed, state the following:

                   a. the date You believe such document became unavailable, lost, misplaced, or
                       destroyed; and

                   b. the reason why such document became misplaced, lost, or destroyed.

        In the event that You seek to withhold any document on the basis that it is covered by
privilege, please provide the following information:

                   a. The name of each author, writer, sender, or initiator of such document or
                       thing, if any;

                   b. The name of each recipient, addressee or party for whom such document or
                       thing was intended, if any;

                   c. The date of such document, if any, or an estimate thereof so indicated if no
                       date appears on the document;

                   d. The general subject matter as described in such document, or, if no such
                       description appears, then such other description sufficient to identify said
                       document; and

                   e. The claimed grounds for withholding the document, including, but not
                       limited to the nature of any claimed privilege and grounds in support
                       thereof.

        For each request, or part thereof, which is not fully responded to pursuant to a privilege,
the nature of the privilege and grounds in support thereof should be fully stated, and that portion
of the document not claimed to be privileged shall be produced.

        If production of documents or other items required by this Subpoena would be, in whole
or in part, unduly burdensome, or if the response to an individual request for production may be

                                                5
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 74 of 89




aided by clarification of the request, contact the issuer of this Subpoena, to discuss possible
amendments or modifications of the Request within five (5) days of receipt of same.

        Documents maintained in electronic form must be produced in their native electronic form
with all metadata intact. Data must be produced in the data format in which it is typically used and
maintained. For electronic mail systems using Microsoft Outlook or LotusNotes, provide all
responsive emails and, if applicable, email attachments and any related documents, in their native
file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes). For all other email systems
provide all responsive emails and if applicable, email attachments and any related documents in
TIFF format.

                   a. To the extent any electronically stored information, if produced in its native
                       format, would be difficult or impossible to review because it would require
                       proprietary or legacy software, said electronically stored information should
                       be provided in Image (near-paper) format (i.e., .TIFF, or .PDF files) with a
                       corresponding load file utilizing valid field delimiters and text qualifiers
                       containing metadata and optical character recognition (OCR) extracted text
                       for said electronically stored information named with the document
                       identification (DocID) of its corresponding file.

                   b. To the extent any electronically stored information is a password protected
                       native file, the password for the native file should be provided as metadata
                       in a text file named with the document identification (DocID) of the
                       corresponding password protected native file.

       To the extent that no single document exists or is in your possession, custody or control
that contains all the information sought in any particular request, you are to provide such other
documents in your possession, custody or control that are sufficient to show, compute, compile,
or explain all the information sought in the request or as much information as is available.

       These requests shall be deemed continuing so as to require you to reasonably supplement
your responsive production if you gain knowledge that your response was incomplete.




                                                  6
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 75 of 89




                                      DOCUMENTS REQUESTED
         1.      All Documents pertaining to the Transaction (e.g., purchase agreements, seller

financing agreements, guarantee or security agreements, etc.).

         2.      All corporate and trust Documents referencing the Transaction and the parties and ultimate

beneficiaries thereof, including but not limited to, any member of the De Narvaez family (e.g., certificates

of incorporation, trust deeds, legal opinions, etc.).

         3.      All communications between you, on the one hand, and any member of the De Narvaez

Family, on the other hand, regarding the Transaction and Acquired Shares.

         4.      All communications between you, on the one hand, and Treuco, on the other hand,

regarding the Transaction and Acquired Shares.

         5.      All Documents identifying (i) the names of any shareholders in Tia Ecuador and Ta-Ta

Uruguay, including but not limited to Mrs. De Narvaez, any trust for which she or her descendants is a

beneficiary, or any entity for which she is a manager, owner, officer, or director, (ii) the shareholders’

respective ownership percentages, and (iii) the dates on which they acquired each portion of their ownership

interests.

         6.      All Documents regarding the Acquired Shares’ purchase price (e.g., identification of

payors and payees, participating financial institutions, payment instructions, receipts, wire transfers, etc.).

         7.      All Documents identifying the Source of Funds for payment of the purchase price for the

Acquired Shares.

         8.      All Documents regarding the distribution of dividends to shareholders of Tia Ecuador and

Ta-Ta Uruguay, and their parent companies / Corporate or Trust Structures.




                                                        7
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 76 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                        Eastern District
                                                       __________        of Pennsylvania
                                                                   District  of __________
                Juan Maria Altgelt, Applicant
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                              Robert Brink, 7763 Carlton Road, Coopersburg, Pennsylvania, USA 18036

                                                       (Name of person to whom this subpoena is directed)
      O
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See attached Exhibit "A"



 Place:                                                                                 Date and Time:



     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Applicant
Bruce S. Luckman, Esquire                                               , who issues or requests this subpoena, are:
308 Harper Drive, Moorestown, NJ 08057, bluckman@shermansilverstein.com, 856-662-0700

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 77 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
                      Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 78 of 89
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 79 of 89




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In Re Application Of

  JUAN MARIA ALTGELT                                  Case No.

                            Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.



                                SUBPOENA TO ROBERT BRINK

                                          SCHEDULE 1

                                          DEFINITIONS

       As used in this request, the following words shall have the following meanings:

       1.      “You” or “Your” means the person to whom this subpoena is directed, as well as
any of your agents, Corporate or Trust Structures, attorneys, employees, accountants, or
consultants, acting for or on your behalf with respect to the Transaction, as defined herein.
       2.      “Applicant” means Juan Maria Altgelt.
       3.      “Mrs. De Narvaez” means Maria Isabel de Narvaez, as well as any of her agents,
Corporate or Trust Structures, attorneys, employees, accountants, or consultants, acting for or on
her behalf with respect to the Transaction, as defined herein.
       4.      “De Narvaez Family” means Francisco De Narvaez, Juana De Narvaez, and Maria
Isabel de Narvaez (together with their descendants), as well as any of their agents, Corporate or
Trust Structures, attorneys, employees, accountants, or consultants, acting for or on their behalf
with respect to the Transaction, as defined herein.
       5.      “Treuco” means the Swiss wealth management firm, as well as any of its directors,
officers, members, partners, predecessors, successors, agents, Corporate or Trust Structures,
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 80 of 89




attorneys, employees, or consultants, acting for or on behalf of Ta-Ta S.A, Tiendas Industriales
Asociadas (Tía) S.A., and the De Narvaez Family.
       6.      “Tía” means the South American multinational group of companies dedicated to the
retail business, as well as any of its directors, officers, members, partners, predecessors,
successors, agents, Corporate or Trust Structures, attorneys, employees, or consultants, acting for
or on behalf of.
       7.      “Tia Ecuador” means Tiendas Industriales Asociadas (Tía) S.A., as well as any of its
directors, officers, members, partners, predecessors, successors, agents, Corporate or Trust
Structures, attorneys, employees, or consultants, acting for or on behalf of Tiendas Industriales
Asociadas (Tía) S.A.
       8.      “Ta-Ta Uruguay” means Ta-Ta S.A., as well as any of its directors, officers,
members, partners, predecessors, successors, agents, Corporate or Trust Structures, attorneys,
employees, or consultants, acting for or on behalf of Ta-Ta S.A.
       9.      “Transaction” means the sale of your share ownership in Tía Ecuador and Ta-Ta
Uruguay to the De Narvaez Family (either directly or indirectly) in 2014.
       10.     “Corporate or Trust Structures” means any and all corporate or trust structures,
arrangements, agreements, deeds, or any other instruments which directly or indirectly may have
been a party to the Transaction, or may have been used to directly or indirectly hold ownership
over the Acquired Shares, either before, during, or after the Transaction, including but not limited
to Grant Invest PTE LTD (Limited Private Company – Singapore), Innoparticipations LP (Body
Corporate – New Zealand), Innovent Investment LP (Limited Partnerhip – Scotland UK), Innovent
Investment SA (Aktiengesellschaft - Switzerland), Tienda Investment PTE LTD (Excempt Private
Company Limited By Shares - Singapore), Innovent Services Limited (Limited Company – New
Zealand), Dulas Holding SA (St. Vincent & Granadines), Innovent Partner LP (Private Limited
Company – Scotland UK), Chenin Investment PTE LTD (Private Company Limited By Shares -
Singapore), EEMO Investment Corp (St. Vincent & Granadines), Epiro Property SA (Belize),
Namika Commercial Corp (Belize), Myana Business Limited (St. Vincent & Granadines), Sulma
Trust, Sulma I Trust, Sulma II Trust, Sulma III Trust, United Textile Works LLC, Enterprises

                                                 2
          Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 81 of 89




Textiles Reunies Societe Anonyme, VEREINIGTE TEXTILWERKE AKTIENGESELLSCHAF,
Pierron Properties, Grant Investment Properties LTD, Dribel SA, Inmovera, or Iru ANY SRL.
       11.      “Acquired Shares” means the shares Tía Ecuador and Ta-Ta Uruguay sold (directly
or indirectly) to the De Narvaez Family by way of the Transaction.
       12.     The term “communication(s)” means any oral, written or electronically stored
information which constitutes a transmission of information, including, but not limited to,
correspondence, e-mail (sent and received), conversations, dialogue, meetings, discussions,
interviews, telephone calls, voice-messages, consultations, agreements, understandings between
or among two or more persons, telegrams, telecopies, telexes, seminars, conferences, messages,
notes or memoranda.
       13.     “Document” shall have the same meaning and scope as “documents or
electronically stored information” within the meaning of Federal Rule of Civil Procedure
34(a)(1)(A). The term “document” is intended to include “communications.”
       14.     The terms “and” and “or” shall be construed conjunctively or disjunctively as is
necessary to make the request for production inclusive rather than exclusive.
       15.     The term “any” means “all” and vice versa.
       16.     The term “including” means including but not limited to.
       17.     The singular shall be construed to include the plural, and vice versa, to make the
Request inclusive rather than exclusive.
       18.     “Person” means natural person(s), corporation(s), association(s), partnership(s),
sole proprietorship(s) or public entity(ies).
       19.      “Related to” or “relating to” means constitute, regarding, refer to, reflect, mention,
evidence, concern, pertain to, arise out of, summarize, analyze, or be logically or factually
connected in any way with the matter discussed.
       20.      “Relevant Period” refers to the period of time from July 1, 2014 to the date of Your
response to this Request. Unless otherwise stated, all Requests refer only to the Relevant
Period.



                                                  3
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 82 of 89




       21.     “Source of Funds” shall mean the exact account that initiates a payment, including
the name of the account holder, account number, bank name, and bank address or routing number.
       22.     “Transfer” means every mode, direct or indirect, absolute or conditional, voluntary
or involuntary, of disposing of or parting with an asset or with an interest in an asset, including
payment, gift, grant, alienation, bargain, sale, conveyance, lease, release, creation of lien or
encumbrance, assignment, retention of title as a security interest, consignment, and bailments of
any kind.




                                                4
        Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 83 of 89




                                      GENERAL PROVISIONS

        1.      Any document in Your possession or the possession of any individual or
corporation over which You have custody or control, including, but not limited to, Your
predecessor in interest, agents, Corporate or Trust Structures, corporations, employees and, unless
privileged, attorneys is deemed to be within Your possession or control. You have the affirmative
duty to contact any third party, including the foregoing, that is within Your custody or control if
such third party has documentation responsive to this Subpoena.

       The documents produced pursuant to this request for production of documents are to be
segregated and identified by the number of the request to which the documents are responsive.

       In the event You claim that any document requested is unavailable, lost, misplaced, or
destroyed, state the following:

                   a. the date You believe such document became unavailable, lost, misplaced, or
                       destroyed; and

                   b. the reason why such document became misplaced, lost, or destroyed.

        In the event that You seek to withhold any document on the basis that it is covered by
privilege, please provide the following information:

                   a. The name of each author, writer, sender, or initiator of such document or
                       thing, if any;

                   b. The name of each recipient, addressee or party for whom such document or
                       thing was intended, if any;

                   c. The date of such document, if any, or an estimate thereof so indicated if no
                       date appears on the document;

                   d. The general subject matter as described in such document, or, if no such
                       description appears, then such other description sufficient to identify said
                       document; and

                   e. The claimed grounds for withholding the document, including, but not
                       limited to the nature of any claimed privilege and grounds in support
                       thereof.

        For each request, or part thereof, which is not fully responded to pursuant to a privilege,
the nature of the privilege and grounds in support thereof should be fully stated, and that portion
of the document not claimed to be privileged shall be produced.

        If production of documents or other items required by this Subpoena would be, in whole
or in part, unduly burdensome, or if the response to an individual request for production may be

                                                5
         Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 84 of 89




aided by clarification of the request, contact the issuer of this Subpoena, to discuss possible
amendments or modifications of the Request within five (5) days of receipt of same.

        Documents maintained in electronic form must be produced in their native electronic form
with all metadata intact. Data must be produced in the data format in which it is typically used and
maintained. For electronic mail systems using Microsoft Outlook or LotusNotes, provide all
responsive emails and, if applicable, email attachments and any related documents, in their native
file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes). For all other email systems
provide all responsive emails and if applicable, email attachments and any related documents in
TIFF format.

                   a. To the extent any electronically stored information, if produced in its native
                       format, would be difficult or impossible to review because it would require
                       proprietary or legacy software, said electronically stored information should
                       be provided in Image (near-paper) format (i.e., .TIFF, or .PDF files) with a
                       corresponding load file utilizing valid field delimiters and text qualifiers
                       containing metadata and optical character recognition (OCR) extracted text
                       for said electronically stored information named with the document
                       identification (DocID) of its corresponding file.

                   b. To the extent any electronically stored information is a password protected
                       native file, the password for the native file should be provided as metadata
                       in a text file named with the document identification (DocID) of the
                       corresponding password protected native file.

       To the extent that no single document exists or is in your possession, custody or control
that contains all the information sought in any particular request, you are to provide such other
documents in your possession, custody or control that are sufficient to show, compute, compile,
or explain all the information sought in the request or as much information as is available.

       These requests shall be deemed continuing so as to require you to reasonably supplement
your responsive production if you gain knowledge that your response was incomplete.




                                                  6
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 85 of 89




                                      DOCUMENTS REQUESTED
         1.      All Documents pertaining to the Transaction (e.g., purchase agreements, seller

financing agreements, guarantee or security agreements, etc.).

         2.      All corporate and trust Documents referencing the Transaction and the parties and ultimate

beneficiaries thereof, including but not limited to, any member of the De Narvaez family (e.g., certificates

of incorporation, trust deeds, legal opinions, etc.).

         3.      All communications between you, on the one hand, and any member of the De Narvaez

Family, on the other hand, regarding the Transaction and Acquired Shares.

         4.      All communications between you, on the one hand, and Treuco, on the other hand,

regarding the Transaction and Acquired Shares.

         5.      All Documents identifying (i) the names of any shareholders in Tia Ecuador and Ta-Ta

Uruguay, including but not limited to Mrs. De Narvaez, any trust for which she or her descendants is a

beneficiary, or any entity for which she is a manager, owner, officer, or director, (ii) the shareholders’

respective ownership percentages, and (iii) the dates on which they acquired each portion of their ownership

interests.

         6.      All Documents regarding the Acquired Shares’ purchase price (e.g., identification of

payors and payees, participating financial institutions, payment instructions, receipts, wire transfers, etc.).

         7.      All Documents identifying the Source of Funds for payment of the purchase price for the

Acquired Shares.

         8.      All Documents regarding the distribution of dividends to shareholders of Tia Ecuador and

Ta-Ta Uruguay, and their parent companies / Corporate or Trust Structures.




                                                        7
Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 86 of 89




     Exhibit “3”
            Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 87 of 89




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re Application Of

  JUAN MARIA ALTGELT                                  Case No.

                              Applicant

  pursuant to 28 U.S.C. § 1782
  For Judicial Assistance in Obtaining
  Evidence For Use in Foreign and International
  Proceedings.




                 [PROPOSED] ORDER GRANTING EX PARTE APPLICATION
                     FOR ASSISTANCE PURSUANT TO 28 U.S.C §1782

            THIS CAUSE came before the Court upon the Ex Parte Application for Assistance

Pursuant to 28 U.S.C. § 1782 (the “Application”) filed by Juan Maria Altgelt (“Applicant”). The

Court, having considered the § 1782 Application and supporting materials and otherwise being

fully advised in the premises, finds as follows:

            A.    Applicant has met the requirements under 28 U.S.C. § 1782 for granting the

requested judicial assistance.

            B.    For purposes of the instant Application, the Court finds Applicant seeks

documentary and testimonial evidence from Allison Kaye Deutsch, Robert Brink, Julia Andrea

Deutsch, and Frederick Lawrence Deutsch, who reside or are found in the Eastern District of

Pennsylvania (collectively, “Discovery Targets”).

            C.    The documentary and testimonial discovery sought through this Application is for

use in a divorce proceeding in Argentina pending before the Family Courts sitting in the City of San

Isidro, province of Buenos Aires (the “Foreign Proceeding”).




2574267.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 88 of 89




            D.    Further, as a party to the Foreign Proceeding, Applicant is an interested person

within the meaning of 28 U.S.C. § 1782.

            E.    The discretionary factors, as described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of granting the

requested assistance.

            F.    More particularly: (1) the Discovery Targets are not parties to the pending

proceedings in Argentina and are not expected to become parties thereto; thus, the need for this

discovery is more apparent; (2) there is no indication that the Argentine courts would not be

receptive to U.S. federal court judicial assistance as requested in the Application; (3) the

Application does not conceal an attempt to circumvent Argentine proof-gathering restrictions; and

(4) the Application seeks discovery that is not unduly intrusive or burdensome.

            Accordingly, it is hereby ORDERED and ADJUDGED as follows:

            1.    The Application is GRANTED.

            2.    Any discovery taken pursuant to this Order, including related motion practice, shall

be governed by the Federal Rules of Civil Procedure.

            3.    Applicant is authorized to issue and serve a subpoena on each of the Discovery

Targets in substantially similar form to the subpoenas attached to the Application as Composite

Exhibit B. The Applicant is further authorized to issue and serve additional follow up subpoenas

on the Discovery Targets as may be necessary to obtain documentary and testimonial evidence for

use in the Foreign Proceeding.

            4.    The Discovery Targets are ordered to preserve all relevant and potentially relevant

evidence in their possession, custody or control until further order of this Court.




                                                   2
2574267.1
             Case 5:20-mc-00111-CFK Document 1 Filed 12/08/20 Page 89 of 89




            5.    Nothing in this Order should be construed to prevent or otherwise foreclose the

Applicant from seeking modification of this Order or leave of Court to serve any additional

subpoena on a person or entity.



            IT IS SO ORDERED, this ________ day of ____________, 2020.



                                       _______________________________________
                                       UNITED STATES DISTRICT COURT JUDGE




                                                 3
2574267.1
